Citation Nr: 1106245	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  00-07 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to 
September 1981 and October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which denied service connection for posttraumatic stress disorder 
(PTSD) and major depressive disorder.  In July 1999, the Veteran 
submitted a notice of disagreement for the issue of service 
connection for PTSD and subsequently perfected her appeal in 
April 2000.

In May 2006 and again in June 2009, the Board remanded the 
Veteran's claim of entitlement to service connection for PTSD to 
the Appeals Management Center (AMC) for further evidentiary 
development.  The June 2009 Board remand directed the AMC to 
locate any Article 15 disciplinary proceedings within the 300th 
Postal Unit during the Veteran's service in the Persian Gulf.  
The Board is obligated by law to ensure that the AMC complies 
with its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Stegall, however, does not require "full" compliance or even 
"strict" compliance with the remand directives.  It only 
requires "substantial compliance."  The United States Court of 
Appeals for Veterans Claims (Court) has routinely affirmed Board 
decisions where it provides an explanation for any deviation in 
its remand instructions.  See e.g., D'Aries v. Peake, 22 Vet. 
App. 97, 106 (2008).

With regard to the June 2009 Board remand directives, the Board 
is satisfied that substantial compliance has been met.  A 
March 2010 memorandum from the AMC indicates that the Board's 
requested additional development could not be completed.  
Specifically, the AMC indicated that in order to search for 
Article 15 disciplinary proceedings, the Veteran would have to 
provide the names and social security numbers of every member of 
her unit.  The Veteran has only provided one name and social 
security number.  The AMC did search for any disciplinary records 
for the one name that the Veteran provided, but the search was 
negative.  In light of the AMC's attempts to obtain any records 
relating to identified service members, the Board finds that the 
AMC has substantially complied with the June 2009 remand 
directives.  Accordingly, all remand instructions issued by the 
Board have been substantially complied with and this matter is 
once again before the Board.

The issue of entitlement to service connection for pancreatitis 
and gall stones has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.


FINDING OF FACT

There is no credible supporting evidence to verify the Veteran's 
reports of an in-service personal assault stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and her representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  Prior 
to the Board's adjudication of the Veteran's claim, a letter 
dated in June 2005 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

Additionally, a letter dated in June 2006 informed the Veteran of 
how VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial to 
her.  After she was provided adequate notice in June 2005 and 
June 2006, she was provided time to respond with additional 
argument and evidence and the claim was readjudicated and 
additional supplemental statements of the case (SSOCs) were 
provided in December 2005, February 2009, and August 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, personnel records, and 
VA treatment records are in the file.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.

The record indicates that the Veteran was afforded VA 
examinations in March 1999, November 1999, June 2006, and 
January 2009.  The results from those examinations have been 
included in the claims file for review.  Taken together, the 
examinations involved a review of the claims file, a thorough 
examination of the Veteran, and an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the 
examinations of record are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that she has PTSD as a result of one or more 
personal assaults she experienced while in service.  
Specifically, the Veteran alleges that she was raped in 1988 or 
1989.  She also alleges that she was threatened with gang rape by 
three fellow service members.  She contends that her current PTSD 
is the result of one or both of these incidents and, thus, 
believes service connection is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury 
or disease occurred in service is not enough; there must also be 
a chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) 
(2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, 
the law requires verification of a claimed stressor.

As pertinent to the current case, where a determination is made 
that a veteran did not "engage in combat with the enemy," or 
the claimed stressor is unrelated to combat, the veteran's lay 
testimony alone will not be enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  See 
Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 
42 (1997).

The pertinent regulation provides that if PTSD is based on in-
service assault, evidence from sources other than a veteran's 
service records may corroborate a veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Examples of behavior changes 
following the claimed assault can also be used as relevant 
evidence.  See 38 C.F.R. § 3.304(f)(3) (2010).

During the course of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Compare 38 
C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  
These amendments, however, did not amend claims for PTSD based on 
in-service personal assault, other than redesignating 38 C.F.R. § 
3.304 (f)(4) to its current location at 38 C.F.R. § 3.304 (f)(5).

Initially, the Board notes that there is no evidence that the 
Veteran had combat service, nor does she allege such.  Notably, 
at an April 1995 VA examination, the Veteran reported that she 
was not in an active combat unit.  The Board notes that a 
July 2009 VA treatment record notes a diagnosis of "PTSD (from 
combat and MST)."  However, this reference to combat-related 
PTSD is absent in the numerous other psychiatric treatment 
records.  Further, the Veteran's military occupational specialty 
and awards are not consistent with combat service.  Thus, the 
Board concludes that 38 U.S.C.A. § 1154(b) is not for 
application.  In order for service connection for PTSD to be 
awarded, the Veteran's claimed stressor must be corroborated.

With regard to a stressor, the Veteran has alleged two specific 
in-service personal assault stressors.  First, she contends that 
she was raped in 1988 or 1989 by Sgt. Gaza or Garza while on a 
temporary training exercise in Ft. McCoy, Wisconsin.  She did not 
report this incident.  Second, she contends that she was 
threatened with gang rape by three white male service members 
while serving in the Persian Gulf.  She identified one as 
B. L. C.  She also alleges that she reported the latter incident 
and that the service members were issued Article 15 sanctions.

The Board acknowledges the Veteran's accounts of her in-service 
stressors.  Unfortunately, however, there is not sufficient 
corroborative evidence to support these accounts.  The Veteran's 
service treatment records are absent for any injury related to a 
sexual assault or any counseling sought after such an assault.  
Additionally, personnel records are absent of any documentation 
related to change in performance following the reported 
stressors.  Further, the search for any Article 15 or other 
disciplinary proceedings involving B. L. C. was negative.  

The Veteran submitted several lay statements to support her claim 
in July 1999 and April 2000.  The July 1999 statement from her 
husband asserts that the Veteran's personality changed and she 
became more emotional following her training in Wisconsin and 
again following her service in the Persian Gulf.  He further 
reported that the Veteran called and told him about her second 
in-service stressor and that he contacted the military chaplain 
to reach out to her.  Finally, he asserts that she returned from 
the Persian Gulf very thin.  With regard to the Veteran's 
husband's reports of contacting the military chaplain and the 
Veteran's weight loss, there is no evidence in the service 
treatment records or personnel records to support the contention 
that the Veteran lost a significant amount of weight or received 
counseling in service.  With regard to his statements regarding 
her personality, even if the Board were to accept these 
statements as corroboration of an in-service assault, the VA 
examinations of record have considered these statements in 
concluding that the Veteran's PTSD is not related to her military 
service, as discussed in detail below.  The Veteran's husband, as 
a lay person, is not competent to contradict the January 2009 VA 
examiner's opinion as to the etiology of the Veteran's PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2010) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  The Veteran also submitted a statement from her 
brother indicating that she told him of her in-service rape.  
However, as with the Veteran's husband's statements, these were 
considered by the January 2009 VA examiner who still concluded 
that the Veteran's PTSD was not related to her military service.  
Finally, the Veteran submitted a statement from her current 
pastor.  However, there is no indication that the pastor knew the 
Veteran at the time of her alleged in-service assaults.  
Therefore, his statement is not sufficient to corroborate her 
reported stressors.

Moreover, her first documented contact with a mental health 
professional regarding her alleged in-service stressors was not 
until approximately 1999, nine years after separation from 
service and only after filing a claim for monetary benefits.  
Notably, an April 1995 VA psychiatric examination is negative for 
any reference to in-service sexual assaults.  As this examination 
specifically discussed the Veteran's military service and any 
stressors therein, her failure to mention the now-claimed in-
service assaults is significant.  In light of this, the Board 
finds that there is simply no credible and competent evidence of 
record to corroborate or verify the Veteran's alleged in-service 
personal assault stressors.

While the Board certainly sympathizes with the Veteran's 
allegations of in-service personal assaults, the claims folder 
simply contains no credible and competent corroborating evidence 
to verify the incidents.  In the absence of such corroborating 
evidence of an in-service personal assault, service connection 
cannot be granted for PTSD.  

The Board acknowledges that treatment records from the Chicago VA 
Medical Center and Vet Center reflect that the Veteran has been 
diagnosed with PTSD, based on a reported history of in-service 
sexual assault.  However, credible evidence that the claimed in-
service stressor occurred is required, and credible supporting 
evidence cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau, supra; 38 C.F.R. § 3.304(f) (2010).  
Furthermore, the VA treatment records discuss the Veteran's 
history of childhood sexual, physical, and emotional abuse in 
great length, linking her current PTSD to those experiences.  
Thus, service connection cannot be granted based on these 
treatment records.

Furthermore, the Board notes that the Veteran was afforded VA 
psychiatric examinations in March 1999, November 1999, June 2006, 
and January 2009, as noted above.  Significantly, none of the VA 
examiners linked the Veteran's current PTSD to her military 
service.  The March 1999, November 1999, and June 2006 VA 
examiners found that the Veteran did not meet the criteria for 
PTSD.  Although the January 2009 VA examiner found that the 
Veteran had PTSD, she did not relate it to the Veteran's military 
service.  Rather, she concluded that the Veteran's PTSD is 
related to the violent murder of her mother, her self-reports of 
childhood sexual and physical abuse, and her self-report of not 
being wanted by her mother.  The Board notes that the Veteran's 
VA treatment records include some notes linking her PTSD to 
military sexual trauma.  However, these notes fail to distinguish 
between the Veteran's reported military sexual trauma and her 
childhood abuse as the cause of her PTSD.  Further, to the extent 
that they are based on the unverified stressors that the Veteran 
has alleged, they are not sufficient to grant service connection.  
In light of the lack of a verified stressor, as well as the lack 
of an adequate medical nexus opinion, service connection for PTSD 
cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see 
also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


